Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-24 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13 drawn to a nucleic acid molecule comprising a variant rpoC RNA-polymerase β’ subunit protein coding sequence, vector comprising said nucleic acid molecule, and a recombinant microorganism comprising said nucleic acid molecule, classified in C12N 9/1247. 
II.	Claims 14-15, drawn to a method for regulating copy number of a subject vector in the recombinant microorganism of Invention I, classified in C12N 15/70.
III.	Claims 16-23, drawn to a method for making a target product by using the recombinant microorganism of Invention I, classified in C12P 1/00.
IV.	Claim 24, drawn to a gene replacement vector comprising a variant ropC coding sequence and a gene replacement sequence, classified in C12N 15/09.
The inventions are distinct, each from the other because of the following reasons:	

Inventions I and II-III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the product as claimed can be used to produce RNA polymerases.   Searching Inventions I and II-III together would impose serious search burden.  Inventions I-III have a separate status in the art as shown by their different classifications.  Moreover, even if the product was known, the method of Inventions II-III may be novel and unobvious in the view of the preamble or active steps. 
Inventions II-III are unrelated because the specification does not disclose that these methods would be used together.  The methods are divergent in steps and have different modes of operation.  Each invention performs this function using structurally and functionally divergent material.  Further, the distinct steps require separate and distinct searches.  As such, it would be burdensome to search Invention II-III together.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 


Election of Species
This application contains claims directed to the following patentably distinct species:
Inventions I-II: variant rpoC RNA-polymerase β’ subunit protein coding sequence and microorganism comprising said coding sequence. The species are independent or distinct because these species are not obvious variants of each other based on the current record.  Applicant is required to elect ONE variant sequence by (1) identifying the nucleic acid sequence by its sequence identifier or (2) by identifying the parent rpoC RNA-polymerase β’ subunit protein coding sequence and identifying all modifications made in said parent sequence.  In addition to the variant sequence, Applicant is required to elect ONE microorganism, such as E. coli.
Invention III: variant rpoC RNA-polymerase β’ subunit protein coding sequence,  microorganism comprising said coding sequence, and target product and target gene. The species are independent or distinct because these species are not obvious variants of each other based on the current record.  Applicant is required to elect ONE variant sequence by (1) identifying the nucleic acid sequence by its sequence identifier or (2) by identifying the parent rpoC RNA-polymerase β’ subunit protein coding sequence and E. coli, one target product by its IUPAC name, and one target gene(s) by its sequence identifiers or gene name and source of the gene.
Invention IV: variant rpoC RNA-polymerase β’ subunit protein coding sequence and microorganism comprising said coding sequence and a gene replacement sequence for replacing an endogenous rpoC coding sequence of a microorganism. The species are independent or distinct because these species are not obvious variants of each other based on the current record.  Applicant is required to elect ONE variant sequence by (1) identifying the nucleic acid sequence by its sequence identifier or (2) by identifying the parent rpoC RNA-polymerase β’ subunit protein coding sequence and identifying all modifications made in said parent sequence.  In addition to the variant sequence, Applicant is required to elect ONE microorganism, such as E. coli, and the gene replacement sequence by identifying the sequence by its sequence identifier.
The species are independent or distinct because these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 9, 14, 16, and 24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).



/YONG D PAK/Primary Examiner, Art Unit 1652